Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 5, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
The record indicates that claimant, a computer programmer employed by a temporary employment agency, refused to extend his employment contract with one of the employer’s clients unless he received an hourly wage increase from $53 to $65. The client refused to grant the raise but reiterated its offer to extend claimant’s contract at the original hourly rate, which claimant again refused. When the employer thereafter offered to pay claimant the raise from its own pocket, thereby forfeiting its commission on the contract, claimant declined the offer because the raise was not coming from the client. Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant was disqualified from receiving benefits because he voluntarily left his employment without good cause. Dissatisfaction with compensation does not constitute good cause for leaving one’s employment (see, Matter of Valentin [Commissioner of Labor], 252 AD2d 620). Furthermore, given that claimant indicated on his application that he separated from his employment due to lack of work when, in fact, continuing work was available to him, we decline to disturb the Board’s finding that claimant made willful false statements to obtain benefits (see, Matter of Carney [Sweeney], 236 AD2d 776). We have reviewed claimant’s remaining contentions and find them to be lacking in merit.
Mercure, J. P., Crew III, Yesawich Jr., Peters and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.